

115 HRES 491 IH: A resolution affirming and recognizing the Khmer, Laotian, Hmong, and the other ethnic groups commonly referred to as Montagnards of Cambodia and Laos who supported and defended the United States Armed Forces and freedom in Southeast Asia.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 491IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Duffy (for himself, Mr. Grothman, and Mr. Perlmutter) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONA resolution affirming and recognizing the Khmer, Laotian, Hmong, and the other ethnic groups
			 commonly referred to as Montagnards of Cambodia and Laos who supported and
			 defended the United States Armed Forces and freedom in Southeast Asia.
	
 Whereas many Khmer, Laotian, Hmong, and Montagnards— (1)fought and died with the United States Armed Forces during the conflict in Southeast Asia;
 (2)rescued United States pilots shot down in enemy-controlled territory and returned the pilots to safety;
 (3)captured and destroyed enemy supplies and prevented enemy forces from using the supplies to kill members of the United States Armed Forces;
 (4)gathered and provided to the United States Armed Forces intelligence about enemy troop positions, movement, and strength; and
 (5)provided food, shelter, and support to the United States Armed Forces; and Whereas the National Armed Forces of Cambodia facilitated the evacuation of the United States Embassy in Phnom Penh on April 12, 1975, by continuing to fight Khmer Rouge forces as they advanced upon the capital: Now, therefore, be it
	
 That the House of Representatives affirms and recognizes these Khmer, Laotian, Hmong, and Montagnard people of Cambodia and Laos for their support and defense of the United States Armed Forces and freedom in Southeast Asia.
		